Citation Nr: 0704633	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  05-18 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for service-connected 
generalized anxiety disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to June 
1974.   This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  

REMAND

Review of the veteran's claims file shows that VA mental 
disorder examinations were conducted with regard to the issue 
on appeal in October 2002 and September 2004.  However, the 
Board finds that these examinations are now insufficient for 
appellate purposes.  The veteran reported during his December 
2006 video hearing before the Board that his psychiatric 
symptoms have significantly increased in severity since his 
last VA examination.  They now include daily panic attacks, 
increasingly impaired sleep, and most critically, increased 
difficulty with work and family relationships.  Accordingly, 
a new VA medical examination is in order to determine the 
current extent of the symptomatology of veteran's service-
connected generalized anxiety disorder.  38 C.F.R. § 3.159(c) 
(4) (i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Additionally, the most recent medical treatment records 
contained in the claims file are dated in November 2004.  
During the December 2006 video hearing before the Board, the 
veteran reported that he continues to receive VA outpatient 
psychiatric treatment on a monthly basis.  Inasmuch as the VA 
is on notice of the potential existence of additional VA 
records, these records must be obtained prior to any further 
appellate review of this case.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 
Vet. App. 363, 372-73 (1992).  So that the claim may be 
adjudicated on all the evidence of record, and because VA has 
constructive possession of records detailing treatment at VA 
facilities, the RO must contact the veteran, request that he 
identify any additional treatment pertinent to the issue on 
appeal, and obtain any records he identifies that are not 
currently of record.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claim.  Based 
on his response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  
Specifically, all VA outpatient 
psychiatric treatment records from 
November 2004 to the present must be 
obtained and associated with the claims 
file.  All attempts to secure this 
evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

2.  Once all records obtained through 
the above action have been associated 
with the claims file, the veteran must 
be afforded a VA psychiatric examination 
to determine the current severity of his 
service-connected generalized anxiety 
disorder.  The claims file and a copy of 
this Remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner must provide accurate and fully 
descriptive assessments of all 
psychiatric symptoms.  The examiner must 
comment upon the presence or absence, 
and if present, the frequency or 
severity, of the following symptoms due 
to the veteran's service-connected 
generalized anxiety disorder: depressed 
mood; anxiety; suspiciousness; panic 
attacks; sleep impairment; memory loss; 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; suicidal ideation; 
obsessive rituals which interfere with 
routine activities; intermittently 
illogical, obscure, or irrelevant 
speech; impaired impulse control; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living; 
and disorientation to time or place.  
The examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score, 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for 
all opinions must be provided.  The 
report prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once.

5.  Thereafter, and once any other 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the paragraphs 
above is completed, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



